UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1385



JOHNNY RAY PHILLIPS,

                                              Plaintiff - Appellant,

          versus


GASTON COUNTY; JAN WINTERS, in his Official
Capacity as County Manager for Gaston County;
GASTON COUNTY POLICE DEPARTMENT; WILLIAM J.
FARLEY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Carl Horn, III, Chief
Magistrate Judge. (3:04-cv-00538)


Submitted:   February 20, 2008                Decided:   May 22, 2008


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Heydt Philbeck, Philip A. Collins, BAILEY & DIXON, LLP, Raleigh,
North Carolina, for Appellant. Martha R. Thompson, STOTT HOLLOWELL
PALMER & WINDHAM, L.L.P., Gastonia, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Johnny Ray Phillips appeals the magistrate judge’s order*

granting summary judgment in favor of Defendants in his action

challenging the propriety of his termination from the Gaston County

Police Department. We have reviewed the parties’ briefs, the joint

appendix, and the magistrate judge’s opinion and order and find no

reversible error. Accordingly, we affirm for the reasons stated by

the magistrate judge.   See Phillips v. Gaston County, No. 3:04-cv-

00538 (W.D.N.C. Mar. 26, 2007).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




     *
      The parties consented to the exercise of jurisdiction by the
magistrate judge pursuant to 28 U.S.C. § 636(c) (2000).


                               - 2 -